Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6 and 8-15 are presented for examination. Applicant filed an amendment on 2/14/21 amending claims 1 and 14 and cancelling claim 7. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-2, 4-6, 8 and 14-15 under 35 U.S.C. 102(a)(1), and the grounds of rejection of claims 7, 9, 11-13, however, the examiner has maintained the grounds of rejection of claims 3 and 10 based on 35 U.S.C. 103 and new grounds of rejections of claims 1-2, 4-6, 8-9 and 11-15 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
	The applicant argues that Luo does not disclose that one sensor is used to provide a parameter set for another sensor in chain of sensors, the examiner respectfully disagrees. Luo discloses “Calibration output data generated by the sensors using the calibration parameters is received and used to create new, optimized calibration parameters sets” (Luo, abstract), “a sensor calibrated output (SCO) may be based on a plurality of calibration coefficients h.sub.0 h.sub.1 h.sub.2 m.sub.0 m.sub.1 m.sub.2 n.sub.0 n.sub.1 n.sub.2 that may be expressed as the following for various temperatures and pressures: SCO=(h.sub.0+h.sub.1T+h.sub.2T.sup.2)+(m.sub.0+m.sub.1T+m.sub.2T.sup.2)P- SCO would be the result of nine total measurements for the calibration” (Luo, [0042]). Luo discloses the calibration output data of the sensors is used to create new, optimized calibration parameters sets for calibrating another sensor, and the calibration output data is measurement data output by the sensor, therefore, Luo discloses the limitation in the original claim 7.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Nubling discloses a method for the dynamic parameterization of at least one sensor (i.e. calibration) in an industrial process, and Luo discloses scalable sensor calibration method configured to calibrate and/or recalibrate sensors based on calibration parameters received from secure cloud storage. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Luo into the method of Nubling. The modification would be obvious because one of the ordinary skill in the art would want to improve the effectiveness and efficiency of programming and updating calibration parameters for sensors by using calibration output of sensors (Luo, see abstract and [0005]).


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configuration sensor, productive sensor and control unit in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090048705 to Nubling et al. (hereinafter “Nubling”), in view of US 20170146375 to Luo et al. (hereinafter “Luo”).

As per claim 1, Nubling discloses a method for the dynamic parameterization of at least one sensor in an industrial process (Nubling, see [0019] and [0044]-[0046] for dynamic setting of parameters of a subsequent sensor in an industrial process), the method comprising the steps of: acquiring measurement data of the industrial process 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Luo into the method of Nubling. The modification would be obvious because one of the ordinary skill in the art would want to improve the effectiveness and efficiency of programming and updating calibration parameters for sensors by using calibration output of sensors (Luo, see abstract and [0005]).

Claim 14 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 2, the rejection of claim 1 is incorporated, Nubling further discloses wherein the parameter set is adapted to the current state of the process (Nubling, see [0004], [0019] and [0045] for the parameter set is adapted to the real-time geometrical data (i.e. current state of the process)).

As per claim 4, the rejection of claim 1 is incorporated, Nubling further discloses wherein workpieces machined by the process are detected after one another in time first by the configuration sensor and then by the productive sensor (Nubling, see Fig. 1 and its corresponding paragraphs).



As per claim 6, the rejection of claim 5 is incorporated, Nubling further discloses wherein the time delay is selected with reference to the state of the process (Nubling, see Fig. 1 and its corresponding paragraphs).

As per claim 8, the rejection of claim 1 is incorporated, Nubling further discloses wherein the control unit is arranged separately from the configuration sensor and from the productive sensor and is coupled to at least one of the configuration sensor and the productive sensor by means of a data connection (Nubling, see Fig. 1 and its corresponding paragraphs).

As per claim 10, the rejection of claim 1 is incorporated, Nubling does not explicitly disclose wherein the control unit is implemented by a service on a cloud server. Luo further discloses wherein the control unit is implemented by a service on a cloud server (Luo, see Fig. 1D and [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Luo into the method of Nubling. The modification would be obvious because one of the ordinary skill in the art would want to improve the effectiveness and efficiency of 

As per claim 15, the rejection of claim 14 is incorporated, Nubling further discloses at least one of the configuration sensor and the productive sensor comprises a code reader having a camera (Nubling, see [0018]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nubling, in view of Luo, further in view of US 20150347607 to Gredegard et al. (hereinafter “Gredegard”).

As per claim 3, the rejection of claim 1 is incorporated, Nubling further discloses the productive sensor (Nubling, see [0027]). Luo further discloses the parameter set comprises a data packet having digital data (Luo, see [0038], [0045] and Fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Luo into the method of Nubling. The modification would be obvious because one of the ordinary skill in the art would want to improve the effectiveness and efficiency of programming and updating calibration parameters for sensors (Luo, see [0005]).
The combination of Nubling and Luo does not explicitly disclose with the data packet being stored at least partly in a memory of the sensor. However, Gredegard in an analogous art discloses with the data packet being stored at least partly in a memory of the sensor (Gredegard, [0032]).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nubling, in view of Luo, in view of US 20160274557 to Froehner et al. (hereinafter “Froehner”).

As per claim 9, the rejection of claim 8 is incorporated, the combination of Nubling and Luo does not explicitly disclose wherein the data connection is selected from the group of members consisting of an Ethernet connection, a fieldbus connection and a USB connection. However, Froehner in an analogous art discloses wherein the data connection is selected from the group of members consisting of an Ethernet connection, a fieldbus connection and a USB connection (Froehner, see Fig.3, [0076] and [0078]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Froehner into the combination of Nubling and Luo. The modification would be obvious because one of the ordinary skill in the art would want to provide simple and inexpensive method to parameterize electrical devices (Froehner, see [0015]).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Nubling, in view of Luo, in view of US 20180316555 to Salgueiro et al. (hereinafter “Salgueiro”).

As per claim 11, the rejection of claim 1 is incorporated, the combination of Nubling and Luo does not explicitly disclose wherein algorithms of machine learning are used to generate the parameter set. However, Salgueiro in an analogous art discloses wherein algorithms of machine learning are used to generate the parameter set (Salgueiro, see [0033] and [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Salgueiro into the combination of Nubling and Luo. The modification would be obvious because one of the ordinary skill in the art would want to assist in the automation and operations of complex sensor networks (Salgueiro, [0054]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nubling, in view of Luo, in view of US 20130185013 to Wagner et al. (hereinafter “Wagner”).

As per claim 12, the rejection of claim 1 is incorporated, Nubling further discloses the control unit carries out measurement data acquired by the productive sensor (Nubling, see Fig. 1 and its corresponding paragraphs). The combination of Nubling and Luo does not explicitly disclose a data evaluation of measurement data acquired by the sensor. However, Wagner in an analogous art discloses a data evaluation of measurement data acquired by the sensor (Wagner, see [0031]).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nubling, in view of Luo, in view of US 20180210429 to Jundt et al. (hereinafter “Jundt”).

As per claim 13, the rejection of claim 1 is incorporated, the combination of Nubling and Luo does not explicitly disclose wherein the control unit receives information from a process control system of the industrial process, said information facilitating the generation of the parameter set. However, Jundt in an analogous art discloses wherein the control unit receives information from a process control system of the industrial process, said information facilitating the generation of the parameter set (Jundt, see Fig. 1 for receiving information from process controller 11 to generate the parameter set).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Jundt into the combination of Nubling and Luo. The modification would be obvious because one of the ordinary skill in the art would want to reduce the time required for commissioning the process plant (Jundt, [0019]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117